Citation Nr: 1439188	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  07-38 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel






INTRODUCTION

The Veteran served on active duty from May 1972 to June 1972 in the U.S. Navy and from October 1972 to December 1973 and from October 1975 to December 1975 in the U.S. Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

The Board notes that the February 2007 rating decision denied service connection for depression; however, because the record reflects current diagnoses of both depression and adjustment disorder, the issue on appeal has been restated as entitlement to service connection for a psychiatric disorder, claimed as depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This matter was previously remanded by the Board in September 2011 and April 2013 for additional development.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although any additional delay is regrettable, this appeal must yet again be remanded for further development.  Specifically, a remand is necessary so that VA can make necessary attempts to obtain service mental health records and afford the Veteran a VA examination.  A careful review of the existing service treatment records reflect that the Veteran was seen on two occasions at a mental health clinic.  See January 1973 service treatment record (reflecting that the Veteran was seen at the Redstone Arsenal, Alabama, Mental Health Clinical Services (MHCS)); August 1973 service treatment record (noting that the Veteran was seen again at the MHCS after passing out).  In-service inpatient hospitalization and psychiatric-based records are sometimes stored separately from other service treatment records.  See Veterans Benefits Administration Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.14.a-b.  As these records may contain information critical to the matter at hand, VA must assist in obtaining such records.  38 C.F.R. § 3.159(c)(2) (2013).  Also, the Veteran should be afforded a VA examination.   

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ/AMC must make efforts to obtain mental health records from the Redstone Arsenal, Alabama, MHCS, including for treatment rendered in January 1973 and August 1973.  See Veterans Benefits Administration Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.14.a-b.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine whether any psychiatric disorder is related to the Veteran's military service.  The claims file must be made available to the examiner.  After physical examination of the Veteran and a review of the claims file, the examiner should render an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any diagnosed psychiatric disorder is related to the Veteran's period of active service.  

The examiner is requested to provide a thorough rationale for any opinion provided. An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3.  Following the completion of the above, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



